z Case 1:21-cv-11335-ADB Document1 Filed 08/16/21 Page 1 of 6 4:

, Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

for the
District of
Division
) Case No.
: (to be filled in by the Clerk’s Office)
The Studio Art Center, Inc (School) )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) .
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) Yes [] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-\y- )
) -
) = .
oo qd
Gary D. Anderson ) ae “oF
foes
co eer
Defendant(s) ) = 2
(Write the full name of each defendant who is being sued. If the ) == <
names of all the defendants cannot fit in the space above, please . i
write “see attached” in the space and attach an additional page a oO
with the full list of names.) 2 rm
~

COMPLA NT FOR A CIVIL CASE

di The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

The Studp Art Center, Inc ( School ) 503c
15 Linden Lane -B

Middleboro, Ma. 02346
Ma, )2346

 

 

508-923-7678 (Recorded line )
goodartstuff@aol.com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if town). Attach additional pages if needed.

Page | of 5
: Case 1:21-cv-11335-ADB

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if own)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title sé/known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 08/16/21 Page 2 of 6

Gary D. Anderson

 

Suite + 810

1000 Washington, Street

Berets:

Boston, 02118-6200
647- 521-7794

gary.d,anderson@mass. gov

Christopher ,JSW

 

 

 

 

The Harford Ins. Co.
Hartford ,CcT. 06103
same
06103

 

fs 860-547-5000
christopher.swift@the harford.com

Doug Elliot

 

The Hartford 690 Asylum Ave.

same

860-547-5000

Gartford

 

 

Beth Costell

 

CEO
690 Asylum Ave.

 

Hartford ,CT 06155

860-547-5000
860-547-5000

 

 

Page 2 of 5
Case 1:21-cv-11335-ADB Document1 Filed 08/16/21 Page 3 of 6 2.

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
["] Federal question L] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. _.
wili provede

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation

The plaintiff, (namelThe Studio Art Center, Inc (schédgcorporated
under the laws of the State of (name) wa, :

 

and has its principal place of business in the State of (name)
business was at 197 Plymouth Street » Bridgewater, Ma,
02234

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) Gary D. Anderson , is a citizen of
the State of (name) Ma, ( see list ) . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 1:21-cv-11335-ADB Document1 Filed 08/16/21 Page 4 of 6

b. If the defendant is a corporation
The defendant, (name) Gary D, Anderson (see 1 +d¢incorporated under
the laws of the State of (name) wags. , and has its

 

principal place of business in the State of (name! Boston, Ma.

Or is incorporated under the laws of (foreign nation) ;

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

$497,000.00 plus interest and fee's. liquadated damages x10

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Insurance claim, not paid conspriacy to defraud School after a
fire . (See attached, Exhibit A.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

The School had a fire, and made it's claim with the Hartford. they
did not send an Adjuter , or crew to clean & protect. Loss of
income three years 7 ali monies shown in business policy.

$497,000.00 plus Interest & liquadated damages

Page 4 of 5
.

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 1:21-cv-11335-ADB Document 1 Filed 08/16/21 Page 5 of 6 ]

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case~related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 4/26/2021,

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

 

The Studio Art Centér, Inc /Mark Young

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Ca

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 1:21-cv-11335-ADB Document1 Filed 08/16/21 Page 6 of 6

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

B.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 4/26/2021

 

Signature of Plaintiff L ‘8 /
Printed Name of Plaintiff THe Studio Aye Cenver, Inc 7Mark Young

 

 

 

 

For Attorneys
Date of signing: 4/ Co e/ ZO) Ly (
| J

Signature of Attorney
Printed Name of Attorney

Bar Number

 

 

 

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
